Citation Nr: 1233173	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-14 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic sarcoidosis to include pulmonary sarcoidosis and neurosarcoidosis.  

2.  Entitlement to service connection for chronic Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran had certified active service from July 1975 to July 1979; certified active duty from July 1995 to June 1996; and additional duty with the Alabama Army Reserve National Guard.  

This matter came before the Board of Veterans' Appeals on appeal from a July 2005 rating decision of the Montgomery, Alabama, Regional Office (RO) which, in pertinent part, denied service connection for both neurosarcoidosis and Type II diabetes mellitus.  In July 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board has reframed the issue of service connection for neurosarcoidosis as entitlement to service connection for chronic sarcoidosis to include pulmonary sarcoidosis and neurosarcoidosis in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).   

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.   


FINDINGS OF FACT

1.  Chronic sarcoidosis was initially manifested to a compensable degree within one year of separation from active duty.  

2.  Chronic Type II diabetes mellitus has been has been objectively shown to be etiologically related to the Veteran's chronic sarcoidosis.  



CONCLUSIONS OF LAW

1.  Chronic sarcoidosis was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2011).  

2.  Chronic Type II diabetes mellitus was incurred proximately due to or as the result of the Veteran's service-connected chronic sarcoidosis.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on Department of Veterans Affairs (VA) to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on the claim for VA benefits.  In the decision below, the Board grants service connection for both chronic sarcoidosis and chronic Type II diabetes mellitus.  As such action represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and to assist is necessary.  



II.  Service Connection

A.  Chronic Sarcoidosis

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Where a veteran served ninety days or more during a period of war or during peacetime service after December 31, 1946, and sarcoidosis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

The Veteran asserts that service connection for service connection for sarcoidosis is warranted as he was treated for that disorder within one year of service separation.  Sarcoidosis is a chronic disorder that affects many parts of the body including the lungs and the nervous system.  When there is neurological involvement, the disorder is called neurosarcoidosis.  Dorland's Illustrated Medical Dictionary, 1484 (28th ed. 1994).  

Service treatment records associated with the Veteran's periods of active service/active duty do not refer to chronic sarcoidosis.  

A January 2000 evaluation from J. Bradley, M.D., states that the Veteran was diagnosed with "sarcoidosis - DHL positive skin biopsy onset 1996;" and "sarcoidal meningitis 1999."  The doctor reported that the Veteran "is continuing to require a fairly high dose of steroids to suppress his sarcoidal meningitis."  

At an October 2010 VA examination for compensation purposes, the Veteran was noted to have been diagnosed with sarcoidosis by biopsy in 1996; pulmonary sarcoidosis and neurosarcoidosis in 1998; and sarcoidal meningitis in 1999.  The examiner opined that:

Neurosarcoidosis is at least as likely as not (50/50 probability) caused by or a result of active military service.  Rationale for opinion:  Per private physician's note, the Veteran had a skin biopsy positive for sarcoidosis in 1996, a few years [diagnosed] with neurosarcoidosis manifested by headaches.  He also had evidence of pulmonary sarcoidosis per [computerized tomography] scan of the chest.  Since he was diagnosed with the sarcoidosis of the skin within one year of his military service and later the neurosarcoidosis, it is at least as likely as not related to his active military service since it was within one year of discharge from active duty.  

Chronic sarcoidosis was manifested to a compensable degree within one year of service separation.  The disorder is therefore presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Accordingly, service connection for chronic sarcoidosis is now warranted.  

B.  Chronic Type II Diabetes Mellitus

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  

The January 2000 evaluation from Dr. Bradley conveys that the Veteran "is continuing to require a fairly high dose of steroids to suppress his sarcoidal meningitis."  The Veteran was diagnosed with "prednisone induced diabetes."  At the October 2010 VA examination for compensation purposes, the Veteran was diagnosed with diabetes mellitus.  The examiner clarified that "the diabetes began during the time of high dose prednisone treatment and it is at least as likely as not related to his treatment of neurosarcoid with high dose steroids."  

The Veteran's service-connected chronic sarcoidosis required high dose prednisone treatment.  Private and VA physicians have diagnosed the Veteran with prednisone induced Type II diabetes mellitus.  Therefore, the Board concludes that service connection for chronic Type II diabetes mellitus is now warranted.  38 C.F.R. §3.310(a) (2011)


ORDER

Service connection for chronic sarcoidosis is granted.  

Service connection for chronic Type II diabetes mellitus is granted.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


